DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al. (U.S 2009/0127556).
As to claim 1, Takayama et al. disclose in Fig. 3J a display backplane, comprising:  
a first backplane (comprising a top part structure including three top TFTs and a substrate 218 in Fig. 3J), comprising: a first substrate (218, Fig. 3J), and a first thin film transistor (see at least one of the three top TFTs in Fig. 3J), on the first substrate (218), configured to drive a light emitting unit (Fig. 3J, para. [0136], [0137], [0164], [0166]); and   
a second backplane (comprising a bottom substrate 300 having three bottom TFTs 303 in Fig. 3J and as indicated at Figs. 3A-3I) attached to a surface (bottom surface) of the first substrate (218, Fig. 3J) facing away from the first thin film transistor (see at least one of the three top TFTs in Fig. 3J) (see Figs. 3A, 3J), comprising: a second substrate (see a bottom substrate 300 in Fig. 3J and as indicated at 300 in Fig. 3A), and at least one second thin film transistor (see at least one of “gate TFT” 303 or at least one of the three bottom TFTs in Fig. 3J)located 
As to claim 2, as applied to claim 1 above, Takayama et al. disclose in Fig. 3J all claimed limitations including the limitation wherein a material of an active layer (“metal oxide film”/“tungsten oxide film”, para. [0117]-[0118]) of the first thin film trnasistor (see at least one of the three top TFTs in Fig. 3J) is different from a material of an active layer (“polysilicon film”, para. [0082]) of the at least one second thin film transistor (see at least one of “gate TFT” 303 or at least one of the three bottom TFTs in Fig. 3J)(see Fig. 3J, para. [0082], [0117], [0128], [0144]). 
As to claim 3, as applied to claims 1 and 2 above, Takayama et al. disclose in Fig. 3J all claimed limitations including the limitation  wherein the material of the active layer  (“metal oxide film”/“tungsten oxide film”, para. [0117]-[0118]) of the first thin film transistor (see at least one of the three top TFTs in Fig. 3J) comprises an oxide semiconductor (“metal oxide film”/“tungsten oxide layer”, para. [0117]-[0118]) (Fig. 3J, para. [0117]-[0118]), and the material of the active layer (“polysilicon film”, para. [0082]) of the at least one second thin film transistor (see at least one of “gate TFT” 303 or at least one of the three bottom TFTs in Fig. 3J) comprises a poly silicon (“polysilicon film”, para. [0082], [0128]) (Fig. 3J, para. [0082], [0117], [0128], [0144]).
	As to claim 10, as applied to claim 1 above, Takayama et al. disclose in Fig. 3J all claimed limitations including the limitation wherein the at least one second thin film transistor (see at least one of “gate TFT” 303 or at least one of the three bottom TFTs in Fig. 3J) is comprised in a driving circuit (“a switching TFT or a driver circuit”, para. [0144]) (see Fig. 3J, para. [0144]).

As to claim 15, as applied to claim 1 above, Takayama et al. disclose in Fig. 3J 
a display panel comprising: the display backplane (comprising a top part structure including three top TFTs and a substrate 218 in Fig. 3J, and a bottom substrate 300 having three bottom TFTs 303 in Fig. 3J and as indicated at Figs. 3A-3I).
As to claim 16, as applied to claims 1 and 15 above, Takayama et al. disclose in Fig. 3J a display device comprising: the display panel (including the display backplane comprising: a top part structure including three top TFTs and a substrate 218 in Fig. 3J, and a bottom substrate 300 having three bottom TFTs 303 in Fig. 3J and as indicated at Figs. 3A-3I).
As to claim 17, Takayama et al. disclose in Fig. 3J a display backplane and a corresponding method for manufacturing a display backplane, comprising: forming a first backplane (comprising a top part structure including three top TFTs and a substrate 218 in Fig. 3J), comprising forming, on a first substrate (218, Fig. 3J), a first thin film transistor (see at least one of the three top TFTs in Fig. 3J) configured to drive a light emitting unit (Fig. 3J, para. [0136], [0137], [0164], [0166]); forming a second backplane (comprising a bottom substrate 300 having three bottom TFTs 303 in Fig. 3J and as indicated at Figs. 3A-3I), comprising forming at least one second thin film transistor (see at least one of “gate TFT” 303 or at least one of the three bottom TFTs in Fig. 3J)on a second substrate (see a bottom substrate 300 in Fig. 3J and as indicated at 300 in Fig. 3A) (see Figs. 3A, 3J, para. [0144], [0151], [0166]); and attaching the 
As to claim 18, as applied to claim 17 above, Takayama et al. disclose in Fig. 3J all claimed limitations including the limitation wherein a material of an active layer (“metal oxide film”/“tungsten oxide film”, para. [0117]-[0118]) of the first thin film trnasistor (see at least one of the three top TFTs in Fig. 3J) is different from a material of an active layer (“polysilicon film”, para. [0082]) of the second thin film transistor (see at least one of “gate TFT” 303 or at least one of the three bottom TFTs in Fig. 3J)(see Fig. 3J, para. [0082], [0117], [0128], [0144]). 

Allowable Subject Matter
Claims 4-9, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered and they are persuasive.  Therefore, the Election/Restrictions mailed on 12/30/2020 has been withdrawn and claims 17-20 are hereby rejoined.  Accordingly, claims 1-20 are pending in this application.
      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 3, 2021